

SPIRIT REALTY CAPITAL, INC.
THIRD AMENDED AND RESTATED BYLAWS
ARTICLE I OFFICES
Section 1. PRINCIPAL OFFICE. The principal office of Spirit Realty Capital, Inc.
(the “Corporation”), in the State of Maryland shall be located at such place as
the Board of Directors may designate.


Section 2. ADDITIONAL OFFICES. The Corporation may have additional offices,
including a principal executive office, at such places as the Board of Directors
may from time to time determine or the business of the Corporation may require.


ARTICLE II MEETINGS OF STOCKHOLDERS
Section 1. PLACE. All meetings of stockholders shall be held at the principal
executive
office of the Corporation or at such other place as shall be set in accordance
with these Bylaws and stated in the notice of the meeting.


Section 2. ANNUAL MEETING. An annual meeting of stockholders for the election of
directors and the transaction of any business within the powers of the
Corporation shall be held on the date and at the time and place set by the Board
of Directors. Failure to hold an annual meeting does not invalidate the
Corporation’s existence or affect any otherwise valid acts of the Corporation.


Section 3. SPECIAL MEETINGS.


(a)
General. Each of the chairman of the board, chief executive officer, president
and Board of Directors may call a special meeting of stockholders. Except as
provided in subsection (b)(4) of this Section 3, a special meeting of
stockholders shall be held on the date and at the time and place set by the
chairman of the board, chief executive officer, president or Board of Directors,
whoever has called the meeting. Subject to subsection (b) of this Section 3, a
special meeting of stockholders shall also be called by the secretary of the
Corporation to act on any matter that may properly be considered at a meeting of
stockholders upon the written request of stockholders entitled to cast not less
than a majority of all the votes entitled to be cast on such matter at such
meeting.



(b)
Stockholder-Requested Special Meetings.



(1)
Any stockholder of record seeking to have stockholders request a special meeting
shall, by sending written notice to the secretary (the “Record Date



Request Notice”) by registered mail, return receipt requested, request the Board
of Directors to fix a record date to determine the stockholders entitled to
request a special meeting (the “Request Record Date”). The Record Date Request
Notice shall set forth the purpose of the meeting and the matters proposed to be
acted on at it, shall be signed by one or more stockholders of record as of the
date of signature (or their agents duly authorized in a writing accompanying the
Record Date Request Notice), shall bear the date of signature of each such
stockholder (or such agent) and shall set forth all information relating to each
such stockholder and each matter proposed to be acted on at the meeting that
would be required to be disclosed in connection with the solicitation of proxies
for the election of directors in an election contest (even if an election
contest is not involved), or would otherwise be required in connection with such
a solicitation, in each case pursuant to Regulation 14A (or any successor
provision) under the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder (the “Exchange Act”).
Upon receiving the Record Date Request Notice, the Board of Directors may fix a
Request Record Date. The Request Record Date shall not precede and shall not be
more than ten days after the close of business on the date on which the
resolution fixing the Request Record Date is adopted by the Board of Directors.
If the Board of Directors, within ten days after the date on which a valid
Record Date Request Notice is received, fails to adopt a resolution fixing the
Request Record Date, the Request Record Date shall be the close of business on
the tenth day after the first date on which a Record Date Request Notice is
received by the secretary.


(2)
In order for any stockholder to request a special meeting to act on any matter
that may properly be considered at a meeting of stockholders, one or more
written requests for a special meeting (collectively, the “Special Meeting
Request”) signed by stockholders of record (or their agents duly authorized in a
writing accompanying the request) as of the Request Record Date entitled to cast
not less than a majority of all of the votes entitled to be cast on such matter
at such meeting (the “Special Meeting Percentage”) shall be delivered to the
secretary. In addition, the Special Meeting Request shall (a) set forth the
purpose of the meeting and the matters proposed to be acted on at it (which
shall be limited to those lawful matters set forth in the Record Date Request
Notice received by the secretary), (b) bear the date of signature of each such
stockholder (or such agent) signing the Special Meeting Request, (c) set forth
(i) the name and address, as they appear in the Corporation’s books, of each
stockholder signing such request (or on whose behalf the Special Meeting Request
is signed), (ii) the class, series and number of all shares of stock of the
Corporation which are owned (beneficially or of record) by each such stockholder
and (iii) the nominee holder for, and number of, shares of stock of the
Corporation owned beneficially but not of record by such stockholder, (d) be
sent to the secretary by registered mail, return receipt requested, and (e) be
received by the secretary within 60 days after the Request Record Date. Any
requesting stockholder (or agent duly authorized in a writing accompanying the
revocation of the Special Meeting Request) may revoke his, her or its request
for a special meeting at any time by written revocation delivered to the
secretary.



(3)
The secretary shall inform the requesting stockholders of the reasonably
estimated cost of preparing and mailing or delivering the notice of the meeting
(including the Corporation’s proxy materials). The secretary shall not be
required to call a special meeting upon stockholder request and such meeting
shall not be held unless, in addition to the documents required by paragraph (2)
of this Section 3(b), the secretary receives payment of such reasonably
estimated cost prior to the preparation and mailing or delivery of such notice
of the meeting.



(4)
In the case of any special meeting called by the secretary upon the request of
stockholders (a “Stockholder-Requested Meeting”), such meeting shall be held at
such place, date and time as may be designated by the Board of Directors;
provided, however, that the date of any Stockholder-Requested Meeting shall be
not more than 90 days after the record date for such meeting (the “Meeting
Record Date”); and provided further that if the Board of Directors fails to
designate, within ten days after the date that a valid Special Meeting Request
is actually received by the secretary (the “Delivery Date”), a date and time for
a Stockholder-Requested Meeting, then such meeting shall be held at 2:00 p.m.,
local time, on the 90th day after the Meeting Record Date or, if such 90th day
is not a Business Day (as defined below), on the first preceding Business Day;
and provided further that in the event that the Board of Directors fails to
designate a place for a Stockholder-Requested Meeting within ten days after the
Delivery Date, then such meeting shall be held at the principal executive office
of the Corporation. In fixing a date for a Stockholder-Requested Meeting, the
Board of Directors may consider such factors as it deems relevant, including,
without limitation, the nature of the matters to be considered, the facts and
circumstances surrounding any request for the meeting and any plan of the Board
of Directors to call an annual meeting or a special meeting. In the case of any
Stockholder-Requested Meeting, if the Board of Directors fails to fix a Meeting
Record Date that is a date within 30 days after the Delivery Date, then the
close of business on the 30th day after the Delivery Date shall be the Meeting
Record Date. The Board of Directors may revoke the notice for any
Stockholder-Requested Meeting in the event that the requesting stockholders fail
to comply with the provisions of paragraph (3) of this Section 3(b).



(5)
If written revocations of the Special Meeting Request have been delivered to the
secretary and the result is that stockholders of record (or their agents duly
authorized in writing), as of the Request Record Date, entitled to castless than
the Special Meeting Percentage have delivered, and not revoked, requests for a
special meeting on the matter to the secretary: (i) if the notice of meeting has
not already been delivered, the secretary shall refrain from delivering the
notice of the meeting and send to all requesting stockholders who have not
revoked such requests written notice of any revocation of a request for a
special meeting on the matter, or (ii) if the notice of meeting has been
delivered and if the secretary first sends to all requesting stockholders who
have not revoked requests for a special meeting on the matter written notice of
any revocation of a request for the special meeting and written notice of the
Corporation’s intention to revoke the notice of the meeting or for the chairman
of the meeting to adjourn the meeting without action on the matter, (A) the
secretary may revoke the notice of the meeting at any time before ten days
before the commencement of the meeting or (B) the chairman of the meeting may
call the meeting to order and adjourn the meeting without acting on the matter.
Any request for a special meeting received after a revocation by the secretary
of a notice of a meeting shall be considered a request for a new special
meeting.



(6)
The chairman of the board, chief executive officer, president or Board of
Directors may appoint regionally or nationally recognized independent inspectors
of elections to act as the agent of the Corporation for the purpose of promptly
performing a ministerial review of the validity of any purported Special Meeting
Request received by the secretary. For the purpose of permitting the inspectors
to perform such review, no such purported Special Meeting Request shall be
deemed to have been received by the secretary until the earlier of (i) five
Business Days after actual receipt by the secretary of such purported request
and (ii) such date as the independent inspectors certify to the Corporation that
the valid requests received by the secretary represent, as of the Request Record
Date, stockholders of record entitled to cast not less than the Special Meeting
Percentage. Nothing contained in this paragraph (6) shall in any way be
construed to suggest or imply that the Corporation or any stockholder shall not
be entitled to contest the validity of any request, whether during or after such
five Business Day period, or to take any other action (including, without
limitation, the commencement, prosecution or defense of any litigation with
respect thereto, and the seeking of injunctive relief in such litigation).



(7)
For purposes of these Bylaws, “Business Day” shall mean any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of New
York are authorized or obligated by law or executive order to close.



Section 4. NOTICE. Not less than ten nor more than 90 days before each meeting
of stockholders, the secretary shall give notice of such meeting to each
stockholder entitled to vote at such meeting and to each stockholder not
entitled to vote who is entitled to notice of the meeting, notice in writing or
by electronic transmission stating the time and place of the meeting and, in the
case of a special meeting or as otherwise may be required by any statute, the
purpose for which the meeting is called. Such notice may be delivered by mail,
by presenting it to such stockholder personally, by leaving it at the
stockholder’s residence or usual place of business, by electronic transmission
or by any other means permitted by Maryland law. If mailed, such notice shall be
deemed to be given when deposited in the United States mail addressed to the
stockholder at the stockholder’s address as it appears on the records of the
Corporation, with postage thereon prepaid. If transmitted electronically, such
notice shall be deemed to be given when transmitted to the stockholder by an
electronic transmission to any address or number of the stockholder at which the
stockholder receives electronic transmissions. The Corporation may give a single
notice to all stockholders who share an address, which single notice shall be
effective as to any stockholder at such address, unless a stockholder objects to
receiving such single notice or revokes a prior consent to receiving such single
notice. Failure to give notice of any meeting to one or more stockholders, or
any irregularity in such notice, shall not affect the validity of any meeting
fixed in accordance with this Article II or the validity of any proceedings at
any such meeting.


Subject to Section 11(a) of this Article II, any business of the Corporation may
be transacted at an annual meeting of stockholders without being specifically
designated in the notice, except such business as is required by any statute to
be stated in such notice. No business shall be transacted at a special meeting
of stockholders except as specifically designated in the notice. The Corporation
may postpone or cancel a meeting of stockholders by making a Public Announcement
(as defined in Section 11(c)(3) of this Article II) of such postponement or
cancellation prior to the meeting. Notice of the date, time and place to which
the meeting is postponed shall be given not less than ten days prior to such
date and otherwise in the manner set forth in this section.


Section 5. ORGANIZATION AND CONDUCT. Every meeting of stockholders shall be
conducted by an individual appointed by the Board of Directors to be chairman of
the meeting or, in the absence of such appointment or appointed individual, by
the chairman of the board or, in the case of a vacancy in the office or absence
of the chairman of the board, by one of the following officers present at the
meeting in the following order: the vice chairman of the board, if there is one,
the chief executive officer, the president, the vice presidents in their order
of rank and seniority, the secretary or, in the absence of such officers, a
chairman chosen by the stockholders by the vote of a majority of the votes cast
by stockholders present in person or by proxy. The secretary, or, in the
secretary’s absence, an assistant secretary, or, in the absence of both the
secretary and assistant secretaries, an individual appointed by the Board of
Directors or, in the absence of such appointment, an individual appointed by the
chairman of the meeting shall act as secretary. In the event that the secretary
presides at a meeting of stockholders, an assistant secretary, or, in the
absence of all assistant secretaries, an individual appointed by the Board of
Directors or the chairman of the meeting, shall record the minutes of the
meeting. The order of business and all other matters of procedure at any meeting
of stockholders shall be determined by the chairman of the meeting. The chairman
of the meeting may prescribe such rules, regulations and procedures and take
such action as, in the discretion of the chairman and without any action by the
stockholders, are appropriate for the proper conduct of the meeting, including,
without limitation, (a) restricting admission to the time set for the
commencement of the meeting; (b) limiting attendance at the meeting to
stockholders of record of the Corporation, their duly authorized proxies and
such other individuals as the chairman of the meeting may determine; (c)
limiting participation at the meeting on any matter to stockholders of record of
the Corporation entitled to vote on such matter, their duly authorized proxies
and other such individuals as the chairman of the meeting may determine; (d)
limiting the time allotted to questions or comments; (e) determining when and
for how long the polls should be opened and when the polls should be closed; (f)
maintaining order and security at the meeting; (g) removing any stockholder or
any other individual who refuses to comply with meeting procedures, rules or
guidelines as set forth by the chairman of the meeting; (h) concluding a meeting
or recessing or adjourning the meeting to a later date and time and at a place
announced at the meeting; and complying with any state and local laws and
regulations concerning safety and security. Unless otherwise determined by the
chairman of the meeting, meetings of stockholders shall not be required to be
held in accordance with the rules of parliamentary procedure.


Section 6. QUORUM; ADJOURNMENTS. At any meeting of stockholders, the presence in
person or by proxy of stockholders entitled to cast a majority of all the votes
entitled to be cast at such meeting on any matter shall constitute a quorum; but
this section shall not affect any requirement under any statute or the charter
of the Corporation (the “Charter”) for the vote necessary for the approval of
any matter. If, however, such quorum is not established at any meeting of the
stockholders, the chairman of the meeting may adjourn the meeting sine die or
from time to time to a date not more than 120 days after the original record
date without notice other than announcement at the meeting. At such adjourned
meeting at which a quorum shall be present, any business may be transacted which
might have been transacted at the meeting as originally notified.


The stockholders present either in person or by proxy, at a meeting which has
been duly called and at which a quorum has been established, may continue to
transact business until adjournment, notwithstanding the withdrawal from the
meeting of enough stockholders to leave fewer than would be required to
establish a quorum.


Section 7. VOTING.


(a)
A majority of the votes cast at a meeting of stockholders duly called and at
which a quorum is present shall be sufficient to take or authorize action upon
any matter which may properly come before the meeting, except as otherwise
provided in this Section 7 with respect to the election of directors, unless
more than a majority of the votes cast is specifically required by statute, by
the Charter or by these Bylaws. Unless otherwise provided by statute or by the
Charter, each outstanding share, regardless of class, shall be entitled to one
vote on each matter submitted to a vote at a meeting of stockholders. Voting on
any question or in any election may be via voce unless the Chairman of the
meeting shall order that voting be by ballot or otherwise.



(b)
Except as otherwise provided in the Charter with respect to directors to be
elected by the holders of any class or series of preferred stock of the
Corporation and in the Charter or these Bylaws with respect to the filling of
vacancies on the Board of Directors, each director shall be elected by a
majority of the votes cast with respect to such director at any meeting of
stockholders duly called and at which a quorum is present and directors are to
be elected; provided, however, that the directors shall be elected by a
plurality of the votes cast at a meeting of the stockholders duly called and at
which a quorum is present and directors are to be elected if, in connection with
such meeting (i) the Secretary of the Corporation shall have received one or
more notices that a stockholder has nominated or proposes to nominate a person
or persons for election as a director, which notice(s) purports to be in
compliance with the advance notice requirements set forth in Section 11 of
Article II of these Bylaws, irrespective of whether the Board of Directors
thereafter determines that any such notice(s) is not in compliance with such
requirements, and (ii) as of the fourteenth (14th) day preceding the date on
which notice of such meeting of the stockholders is first mailed or otherwise
given in accordance with applicable law to the stockholders of the Corporation,
such nomination or proposed nomination has not been withdrawn by such
stockholder and would thereby cause the number of nominees and proposed nominees
to exceed the number of directors to be elected at such meeting, as determined
by the Secretary of the Corporation, irrespective of whether such nomination or
proposed nomination is thereafter withdrawn by such stockholder (a “Contested
Election”). If the directors are to be elected by a plurality of the votes cast
pursuant to the provisions of the immediately preceding sentence, stockholders
shall not be permitted to vote "against" any one or more nominees but shall only
be permitted to vote “for” one or more nominees or withhold their votes with
respect to one or more nominees. For purposes hereof, a majority of the votes
cast means the number of votes cast “for” a director nominee must exceed the
number of votes cast “against” that director nominee, with abstentions and
broker non-votes not counted as a vote cast either “for” or “against” that
director nominee.



(c)
In the election of directors, each share may be voted for as many individuals as
there are directors to be elected and for whose election the shares are entitled
to vote, without any right to cumulative voting.



(d)
If, in any election of directors of the Corporation which is not a Contested
Election, an incumbent director does not receive a majority of the votes cast
and therefore is not re-elected, such incumbent director shall promptly tender
his or her resignation as a director, subject to acceptance thereof by the
Board, for consideration by the Nominating and Corporate Governance Committee of
the Board of Directors. The Nominating and Corporate Governance Committee will
promptly consider any such tendered resignation and will make a recommendation
to the Board of Directors as to whether such tendered resignation should be
accepted or rejected, or whether other action should be taken with respect to
such offer to resign. Any incumbent director whose tendered resignation is under
consideration may not participate in any deliberation or vote of the Nominating
and Corporate Governance Committee or the Board of Directors regarding such
tendered resignation. The Nominating and Corporate Governance Committee and the
Board of Directors may consider any factors they deem relevant in deciding
whether to accept, reject or take other action with respect to any such tendered
resignation. Within ninety (90) days after the date on which certification of
the stockholder vote on the election of directors is made, the Board of
Directors will publicly disclose its decision and rationale regarding whether to
accept, reject or take other action with respect to the tendered resignation in
a press release, a periodic or current report filed with the Securities and
Exchange Commission or by other public announcement. If any director's tendered
resignation is not accepted by the Board of Directors, such director will
continue to serve until the next annual meeting of stockholders and until his or
her successor is elected and qualified or his or her earlier death, retirement,
resignation or removal. If any director’s tendered resignation is accepted by
the Board of Directors, then such director will thereupon cease to be a director
of the Corporation, and the Board of Directors, in its sole discretion, may fill
the resulting vacancy under the provisions of the Charter, Article III, Sections
11 of these Bylaws and applicable law or may decrease the size of the Board of
Directors pursuant to the provisions of Article III, Section 2 of these Bylaws



Section 8. PROXIES. A holder of record of shares of stock of the Corporation may
cast votes in person or by proxy executed by the stockholder or by the
stockholder’s duly authorized agent in any manner permitted by law. Such proxy
or evidence of authorization of such proxy shall be filed with the secretary
before or at the meeting. No proxy shall be valid more than eleven months after
its date unless otherwise provided in the proxy.


Section 9. VOTING OF STOCK BY CERTAIN HOLDERS. Stock of the Corporation
registered in the name of a corporation, partnership, trust or other entity, if
entitled to be voted, may be voted by the president or a vice president, general
partner, managing member or trustee thereof, as the case may be, or a proxy
appointed by any of the foregoing individuals, unless some other person who has
been appointed to vote such stock pursuant to a bylaw or a resolution of the
governing body of such corporation or other entity or agreement of the partners
of a partnership presents a certified copy of such bylaw, resolution or
agreement, in which case such person may vote such stock. Any director or
fiduciary may vote stock registered in the name of such person in the capacity
of such director or fiduciary, either in person or by proxy.


Shares of stock of the Corporation directly or indirectly owned by it shall not
be voted at any meeting and shall not be counted in determining the total number
of outstanding shares entitled to be voted at any given time, unless they are
held by it in a fiduciary capacity, in which case they may be voted and shall be
counted in determining the total number of outstanding shares at any given time.


The Board of Directors may adopt by resolution a procedure by which a
stockholder may certify in writing to the Corporation that any shares of stock
registered in the name of the stockholder are held for the account of a
specified person other than the stockholder. The resolution shall set forth the
class of stockholders who may make the certification, the purpose for which the
certification may be made, the form of certification and the information to be
contained in it; if the certification is with respect to a record date, the time
after the record date within which the certification must be received by the
Corporation; and any other provisions with respect to the procedure which the
Board of Directors considers necessary or desirable. On receipt by the
Corporation of such certification, the person specified in the certification
shall be regarded as, for the purposes set forth in the certification, the
holder of record of the specified stock in place of the stockholder who makes
the certification.


Section 10. INSPECTORS. The Board of Directors or the chairman of the meeting,
in advance of or at any meeting, may, but need not, appoint one or more
inspectors for the meeting and any successor to an inspector. The inspectors, if
any, shall (a) determine the number of shares of stock represented at the
meeting, in person or by proxy, and the validity and effect of proxies, (b)
receive and tabulate all votes, ballots or consents, (c) report such tabulation
to the chairman of the meeting, (d) hear and determine all challenges and
questions arising in connection with the right to vote and (e) do such acts as
are proper to fairly conduct the election or vote. Each such report shall be in
writing and signed by the inspector or by a majority of them if there is more
than one inspector acting at such meeting. If there is more than one inspector,
the report of a majority shall be the report of the inspectors. The report of
the inspector or inspectors on the number of shares represented at the meeting
and the results of the voting shall be prima facie evidence thereof.


Section 11. ADVANCE NOTICE OF STOCKHOLDER NOMINEES FOR DIRECTOR AND OTHER
STOCKHOLDER PROPOSALS.
(a)
Annual Meetings of Stockholders.



(1)
At an annual meeting of stockholders, only such business shall be conducted as
shall have been properly brought before the meeting. To be properly brought
before an annual meeting, business must be brought pursuant to the Corporation’s
notice of meeting, (ii) by or at the direction of the Board of Directors or
(iii) by any stockholder of the Corporation who (A) was a stockholder of record
(and, if such nomination or other business is proposed at the request of any
beneficial owner, at the request of a beneficial owner who was the beneficial
owner of shares of stock of the Corporation) both at the time of giving of
notice by the stockholder as provided for in this Section 11(a) of this Article
II and at the time of the annual meeting, (B) is entitled to vote at the meeting
in the election of each individual so nominated or on any such other business
and (C) has complied with this Section 11(a) of this Article II. Except for
proposals properly made pursuant to, and in accordance with, Rule 14a-8 of the
Exchange Act, and included in the notice of meeting given by or at the direction
of the Board of Directors, the foregoing clause (iii) shall be the exclusive
means for a stockholder to propose business to be brought before an annual
meeting of stockholders.



(2)
For any nomination or other business to be properly brought before an annual
meeting by a stockholder pursuant to Section 11(a)(1)(iii) of this Article II,
(i) the stockholder must have (A) given timely notice (as defined below) thereof
in writing and in proper form to the secretary, (B) provided any updates or
supplements to such notice at the times and in the forms required by this
Section 11 of this Article II and (ii) such other business must otherwise be a
proper matter for action by the stockholders. To be timely, a stockholder’s
notice shall set forth all information required under this Section 11 of this
Article II and shall be delivered to the secretary at the principal executive
office of the Corporation not earlier than the 150th day nor later than 5:00
p.m., Arizona local time, on the 120th day prior to the first anniversary of the
date of the proxy statement (as defined in Section 11(c)(3) of this Article II)
for the preceding year’s annual meeting; provided, however, that in connection
with the Corporation’s first annual meeting or in the event that the date of the
annual meeting is advanced or delayed by more than 30 days from the first
anniversary of the date of the preceding year’s annual meeting, notice by the
stockholder to be timely must be so delivered not earlier than the 150th day
prior to the date of such annual meeting and not later than 5:00 p.m., Eastern
Time, on the later of the 120th day prior to the date of such annual meeting, as
originally convened, or the tenth day following the day on which Public
Announcement of the date of such meeting is first made. The Public Announcement
of a postponement or adjournment of an annual meeting shall not commence a new
time period for the giving of a stockholder’s notice as described above.



(3)
To be in proper form, such stockholder’s notice to the secretary shall set
forth:



(i)as to each individual whom the stockholder proposes to nominate for election
or reelection as a director (each, a “Proposed Nominee”), all information
relating to the Proposed Nominee that would be required to be disclosed in
connection with the solicitation of proxies for the election of the Proposed
Nominee as a director in an election contest (even if an election contest is not
involved), or would otherwise be required in connection with such solicitation,
in each case pursuant to, and in accordance with, Regulation 14A (or any
successor provision) under the Exchange Act and the rules thereunder (including
the Proposed Nominee’s written consent to being named in the proxy statement as
a nominee and to serving as a director if elected);


(ii)as to any business that the stockholder proposes to bring before the
meeting, (A) a reasonably detailed description of such business, the
stockholder’s reasons for proposing such business at the meeting and any
material interest in such business of such stockholder or any Stockholder
Associated Person (as defined below), individually or in the aggregate,
including any anticipated benefit to the stockholder or the Stockholder
Associated Person therefrom, (B) the text of the proposal or business (including
the text of any resolutions proposed for consideration) and (C) a reasonably
detailed description of all agreements, arrangements and understandings (I)
between or among the stockholder and/or any of the Stockholder Associated
Persons or (II) between or among the stockholder and/or any of the Stockholder
Associated Persons, on the one hand, and any other person or entity (including
their names), on the other hand, in connection with the proposal of such
business by such stockholder;


(iii)as to the stockholder giving the notice, any Proposed Nominee and any
Stockholder Associated Person,


(A)the class, series and number of all shares of Corporation securities, if any,
which are owned (beneficially or of record) by such stockholder, Proposed
Nominee or Stockholder Associated Person, the date on which each such Company
security was acquired and the investment intent of such acquisition, and any
short interest (including any opportunity to profit or share in any benefit from
any decrease in the price of such stock or other security) in any Corporation
securities of any such person,


(B)the nominee holder for, and number of, any Corporation securities owned
beneficially but not of record by such stockholder, Proposed Nominee or
Stockholder Associated Person,


(C)(I) any derivative, swap or other transaction or series of transactions
engaged in, directly or indirectly, by such stockholder, Proposed Nominee or
Stockholder Associated Person, the purpose or effect of which is to give such
stockholder, Proposed Nominee or Stockholder Associated Person economic risk
similar to ownership of shares or units of any Corporation securities, including
due to the fact that the value of such derivative, swap or other transactions
are determined by reference to the price, value or volatility of any shares or
units of any Corporation securities, or which derivative, swap or other
transactions provide, directly or indirectly, the opportunity to profit from any
increase in the price or value of shares or units of any Corporation securities
(“Synthetic Equity Interests”), which Synthetic Equity Interests shall be
disclosed without regard to whether (x) the derivative, swap or other
transactions convey any voting rights in such shares or units to such
stockholder, Proposed Nominee or Stockholder Associated Person, (y) the
derivative, swap or other transactions are required to be, or are capable of
being, settled through delivery of such shares or units or (z) such stockholder,
Proposed Nominee or Stockholder Associated Person may have entered into other
transactions that hedge or mitigate the economic effect of such derivative, swap
or other transactions, (II) any proxy (other than a revocable proxy or consent
given in response to a solicitation made pursuant to, and in accordance with,
Regulation 14A under the Exchange Act by way of a solicitation statement filed
on Schedule 14A), agreement, arrangement, understanding or relationship pursuant
to which such stockholder, Proposed Nominee or Stockholder Associated Person has
or shares a right to vote any shares or units of any Corporation securities,
(III) any agreement, arrangement, understanding or relationship, including any
repurchase or similar so- called “stock borrowing” agreement or arrangement,
engaged in, directly or indirectly, by such stockholder, Proposed Nominee or
Stockholder Associated Person, the purpose or effect of which is to mitigate
loss to, reduce the economic risk (of ownership or otherwise) of shares or units
of any Corporation securities by, manage the risk of price changes for, or
increase or decrease the voting power of, such stockholder, Proposed Nominee or
Stockholder Associated Person with respect to the shares or units of any
Corporation securities, or which provides, directly or indirectly, the
opportunity to profit from any decrease in the price or value of the shares or
units of any Corporation securities (“Short Interests”), (IV) any rights to
dividends on the shares or units of any Corporation securities owned
beneficially by such stockholder, Proposed Nominee or Stockholder Associated
Person that are separated or separable from the underlying Corporation
securities, (V) any performance-related fees (other than an asset based fee)
that such stockholder, Proposed Nominee or Stockholder Associated Person is
entitled to based on any increase or decrease in the price or value of shares or
units of any Corporation securities, or any Synthetic Equity Interests or Short
Interests, if any, (VI) (x) if such stockholder is not a natural person, the
identity of the natural person or persons associated with such stockholder
responsible for the formulation of and decision to propose the business to be
brought before the meeting or nominate any such Proposed Nominee (such person or
persons, the “Responsible Person”), the manner in which such Responsible Person
was selected, any fiduciary duties owed by such Responsible Person to the equity
holders or other beneficiaries of such stockholder and any Stockholder
Associated Person, the qualifications and background of such Responsible Person
and any material interests or relationships of such Responsible Person that are
not shared generally by any other record or beneficial holder of the shares or
units of any Corporation securities and that reasonably could have influenced
the decision of such stockholder to propose such business to be brought before
the meeting or nominate any such Proposed Nominee, and (y) if such stockholder
or any Stockholder Associated Person is a natural person, the qualifications and
background of such natural person and any material interests or relationships of
such natural person that are not shared generally by any other record or
beneficial holder of the shares or units of any Corporation securities and that
reasonably could have influenced the decision of such stockholder to propose
such business to be brought before the meeting or nominate any such Proposed
Nominee, (VII) any significant equity interests or any Synthetic Equity
Interests or Short Interests in any principal competitor of the Corporation held
by such stockholder, Proposed Nominee or Stockholder Associated Person, (VIII)
any direct or indirect interest of such stockholder, Proposed Nominee or
Stockholder Associated Person in any contract with the Corporation, any
affiliate of the Corporation or any principal competitor of the Corporation
(including, in any such case, any employment agreement, collective bargaining
agreement or consulting agreement), (IX) any pending or threatened litigation in
which such stockholder, Proposed Nominee or Stockholder Associated Person is a
party or material participant involving the Corporation or any of its directors
or officers, or any affiliate of the Corporation, (X) any material transaction
occurring during the prior twelve months between such stockholder, Proposed
Nominee or Stockholder Associated Person, on the one hand, and the Corporation,
any affiliate of the Corporation or any principal competitor of the Corporation,
on the other hand, (XI) a summary of any material discussions regarding the
business proposed to be brought before the meeting or the nomination or identify
of the Proposed Nominee (x) between or among any stockholder, any Proposed
Nominee and any Stockholder Associated Person or (y) between or among any
stockholder, any Proposed Nominee or any Stockholder Associated Person and any
other record or beneficial holder of the shares or units of any Corporation
securities (including their names) and (XII) any other information relating to
such stockholder and any Stockholder Associated Person that would be required to
be disclosed in a proxy statement or other filing required to be made in
connection with solicitations of proxies or consents by such stockholder and any
Stockholder Associated Person in support of the business proposed to be brought
before the meeting or the election of any Proposed Nominee pursuant to, and in
accordance with, Regulation 14A under the Exchange Act (the disclosures to be
made pursuant to the foregoing clauses (I) and (XII) are referred to as
“Disclosable Interests”); provided, however, that the Disclosable Interests
shall not include any such disclosures with respect to the ordinary course
business activities of any broker, dealer, commercial bank, trust company or
other nominee solely as a result of being the stockholder directed to prepare
and submit the notice required by these Bylaws on behalf of a beneficial owner,


(D)Without limiting the foregoing, any other substantial interest, direct or
indirect (including, without limitation, any existing or prospective commercial,
business or contractual relationship with the Corporation), by security holdings
or otherwise, of such stockholder, Proposed Nominee or Stockholder Associated
Person, in the Corporation or any affiliate thereof, other than an interest
arising from the ownership of Corporation securities where such stockholder,
Proposed Nominee or Stockholder Associated Person receives no extra or special
benefit not shared on a pro rata basis by all other holders of the same class or
series, provided, however, that Disclosable Interests shall not include any such
disclosures with respect to the ordinary course business activities of any
broker, dealer, commercial bank, trust company or other nominee solely as a
result of being the stockholder directed to prepare and submit the notice
required by these Bylaws on behalf of a beneficial owner, and


(E)a description of all direct and indirect compensation and other material
monetary agreements, arrangements and understandings during the past three
years, and any other material relationships, between or among the stockholder
and/or any Stockholder Associated Person, on the one hand, and each Proposed
Nominee, his or her respective affiliates and associates and any other persons
with whom such Proposed Nominee (or any of his or her respective affiliates and
associates) is Acting in Concert, on the other hand, including, without
limitation, all information that would be required to be disclosed pursuant to
Item 404 under Regulation S-K if such stockholder and any Stockholder Associated
Person were the “registrant” for purposes of such rule and the Proposed Nominee
were a director or executive officer of such registrant (the disclosures to be
made pursuant to this paragraph are referred to as “Nominee Information”);


(iv)as to the stockholder giving the notice, any Stockholder Associated Person
with an interest or ownership referred to in
Sections 11(a)(3)(ii) or (iii) of this Article II and any Proposed Nominee,


(A)    the name and address of such stockholder, as they appear on the
Corporation’s stock ledger, and the current name and business address, if
different, of each such Stockholder Associated Person and any Proposed Nominee,
and


(B)    the investment strategy or objective, if any, of such stockholder and
each such Stockholder Associated Person who is not an individual and a copy of
the prospectus, offering memorandum or similar document, if any, provided to
investors or potential investors in such stockholder and each such Stockholder
Associated Person;


(v)the name and address of any person who contacted or was contacted by the
stockholder giving the notice or any Stockholder Associated Person about the
Proposed Nominee or other business proposal prior to the date of such
stockholder’s notice; and


(vi)to the extent known by the stockholder giving the notice, the name and
address of any other stockholder supporting the nominee for election or
reelection as a director or the proposal of other business on the date of such
stockholder’s notice.


(4)
Such stockholder’s notice shall, with respect to any Proposed Nominee, be
accompanied by (i) a certificate executed by the Proposed Nominee certifying
that such Proposed Nominee (A) will serve as a director of the Corporation if
elected, (B) is not and will not become a party to (I) any agreement,
arrangement or understanding with, and has not given any commitment or assurance
to, any person or entity as to how such Proposed Nominee, if elected as a
director of the Corporation, will act or vote on any issue or question (a
“Voting Commitment”) that has not been disclosed to the Corporation or (II) any
Voting Commitment that could limit or interfere with such Proposed Nominee’s
ability to comply, if elected as a director of the Corporation, with such
Proposed Nominee’s duties under applicable law, (C) is not, and will not become
a party to, any agreement, arrangement or understanding with any person or
entity other than the Corporation with respect to any direct or indirect
compensation, reimbursement or indemnification in connection with service or
action as a director that has not been disclosed to the Corporation and (D)
would be in compliance, if elected as a director of the Corporation, and will
comply with applicable publicly disclosed corporate governance, conflict of
interest, confidentiality, stock ownership and trading policies and guidelines
of the Corporation; and (ii) an attached completed Proposed Nominee
questionnaire (which questionnaire shall be provided by the Corporation, upon
request, to the stockholder providing the notice and shall include all
information relating to the Proposed Nominee that would be required to be
disclosed in connection with the solicitation of proxies for the election of the
Proposed Nominee as a director in an election contest (even if an election
contest is not involved), or would otherwise be required in connection with such
solicitation, in each case pursuant to, and in accordance with, Regulation 14A
(or any successor provision) under the Exchange Act and the rules thereunder, or
would be required pursuant to the rules of any national securities exchange on
which any securities of the Corporation are listed or over-the-counter market on
which any securities of the Corporation are traded).



(5)
Notwithstanding anything in this Section 11(a) of this Article II to the
contrary, in the event that the number of directors to be elected to the Board
of Directors is increased, and there is no Public Announcement of such action at
least 130 days prior to the first anniversary of the date of the proxy statement
(as defined in Section 11(c)(3) of this Article II) for the preceding year’s
annual meeting, a stockholder’s notice required by this Section 11(a) of this
Article II shall also be considered timely, but only with respect to nominees
for any new positions created by such increase, if it shall be delivered to the
secretary at the principal executive office of the Corporation not later than
5:00 p.m., Eastern Time, on the tenth day following the day on which such Public
Announcement is first made by the Corporation.



(6)
For purposes of this Section 11, “Stockholder Associated Person” of any
stockholder shall mean (i) any person acting in concert with such stockholder,
(ii) any beneficial owner of shares of stock of the Corporation owned of record
or beneficially by such stockholder (other than a stockholder that is a
depositary) and (iii) any person that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, such stockholder or such Stockholder Associated Person.



(b)
Special Meetings of Stockholders. Only such business shall be conducted at a
special meeting of stockholders as shall have been brought before the meeting
pursuant to the Corporation’s notice of meeting. Nominations of individuals for
election to the Board of Directors may be made at a special meeting of
stockholders at which directors are to be elected only (i) by or at the
direction of the Board of Directors, or (ii) provided that the special meeting
has been called in accordance with Section 3(a) of this Article II for the
purpose of electing directors, by any stockholder of the Corporation who is a
stockholder of record (and, if such nomination is proposed at the request of any
beneficial owner, at the request of a beneficial owner who was the beneficial
owner of shares of stock of the Corporation) both at the time of giving of
notice provided for in this Section 11 of this Article II and at the time of the
special meeting, who is entitled to vote at the meeting in the election of each
individual so nominated and who has complied with the notice procedures set
forth in this Section 11 of this Article II. In the event the Corporation calls
a special meeting of stockholders for the purpose of electing one or more
individuals to the Board of Directors, any stockholder may nominate an
individual or individuals (as the case may be) for election as a director as
specified in the Corporation’s notice of meeting, if the stockholder’s notice,
containing the information required by Section 11(a)(3) of this Article II,
shall be delivered to the secretary at the principal executive office of the
Corporation not earlier than the 120th day prior to such special meeting and not
later than 5:00 p.m., Eastern Time on the later of the 90th day prior to such
special meeting or the tenth day following the day on which Public Announcement
is first made of the date of the special meeting and of the nominees proposed by
the Board of Directors to be elected at such meeting. The Public Announcement of
a postponement or adjournment of a special meeting shall not commence a new time
period for the giving of a stockholder’s notice as described above.



(c)
General.



(2)
If information submitted pursuant to this Section 11 of this Article II by any
stockholder proposing a nominee for election as a director or any proposal for
other business at a meeting of stockholders shall be inaccurate in any material
respect, such information may be deemed not to have been provided in accordance
with this Section 11 of this Article II. Any such stockholder shall notify the
Corporation of any inaccuracy or change (within two Business Days of becoming
aware of such inaccuracy or change) in any such information. Upon written
request by the secretary or the Board of Directors, any such stockholder shall
provide, within five Business Days of delivery of such request (or such other
period as may be specified in such request), (A) written verification,
satisfactory, in the discretion of the Board of Directors or any authorized
officer of the Corporation, to demonstrate the accuracy of any information
submitted by the stockholder pursuant to this Section 11 of this Article II, and
(B) a written update of any information submitted by the stockholder pursuant to
this Section 11 of this Article II as of an earlier date. If a stockholder fails
to provide such written verification or written update within such period, the
information as to which written verification or a written update was requested
may be deemed not to have been provided in accordance with this Section 11 of
this Article II.



(3)
Only such individuals who are nominated in accordance with this Section 11 of
this Article II shall be eligible for election by stockholders as directors, and
only such business shall be conducted at a meeting of stockholders as shall have
been brought before the meeting in accordance with this Section 11 of this
Article II. The chairman of the meeting shall have the power to determine
whether a nomination or any other business proposed to be brought before the
meeting was made or proposed, as the case may be, in accordance with this
Section 11 of this Article II.



(4)
For purposes of this Section 11, “the date of the proxy statement” shall have
the same meaning as “the date of the company’s proxy statement released to
shareholders” as used in Rule 14a-8(e) promulgated under the Exchange Act, as
interpreted by the Securities and Exchange Commission from time to time. “Public
Announcement” shall mean disclosure (i) in a press release reported by the Dow
Jones News Service, Associated Press, Business Wire, PR Newswire or other widely
circulated news or wire service or (ii) in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to the Exchange
Act.



(5)
Notwithstanding the foregoing provisions of this Section 11 of this Article II,
a stockholder shall also comply with all applicable requirements of state law
and of the Exchange Act and the rules and regulations thereunder with respect to
the matters set forth in this Section 11 of this Article II. Nothing in this
Section 11 of this Article II shall be deemed to affect any right of a
stockholder to request inclusion of a proposal in, or the right of the
Corporation to omit a proposal from, the Corporation’s proxy statement pursuant
to, and in accordance with, Rule 14a-8 (or any successor provision) under the
Exchange Act. Nothing in this Section 11 of this Article II shall require
disclosure of revocable proxies received by the stockholder or Stockholder
Associated Person pursuant to a solicitation of proxies after the filing of an
effective Schedule 14A by such stockholder or Stockholder Associated Person
pursuant to, and in accordance with, Regulation 14A under the Exchange Act.



Section 12. CONTROL SHARE ACQUISITION ACT. Notwithstanding any other provision
of the Charter or these Bylaws, Title 3, Subtitle 7 of the Maryland General
Corporation Law, or any successor statute (the “MGCL”), shall not apply to any
acquisition by any person of shares of stock of the Corporation. This section
may be repealed, in whole or in part, at any time, whether before or after an
acquisition of control shares and, upon such repeal, may, to the extent provided
by any successor bylaw, apply to any prior or subsequent control share
acquisition.


Section 13. TELEPHONIC MEETINGS. The Board of Directors or chairman of the
meeting may permit one or more stockholders to participate in a meeting of
stockholders by means of a conference telephone or other communications
equipment if all persons participating in the meeting can hear each other at the
same time. Participation in a meeting by these means constitutes presence in
person at the meeting.


ARTICLE III DIRECTORS
Section 1. GENERAL POWERS. The business and affairs of the Corporation shall be
managed under the direction of its Board of Directors.


Section 2. NUMBER, TENURE AND RESIGNATIONS. At any regular meeting or at any
special meeting called for that purpose, a majority of the entire Board of
Directors may establish, increase or decrease the number of directors, provided
that the number thereof shall never be less than the minimum number required by
the MGCL, nor more than 15, and further provided that the tenure of office of a
director shall not be affected by any decrease in the number of directors. Any
director of the Corporation may resign at any time by delivering his or her
resignation to the Board of Directors, the chairman of the board or the
secretary. Any resignation shall take effect immediately upon its receipt or at
such later time specified in the resignation. The acceptance of a resignation
shall not be necessary to make it effective unless otherwise stated in the
resignation.


Section 3. ANNUAL AND REGULAR MEETINGS. An annual meeting of the Board of
Directors shall be held immediately after and at the same place as the annual
meeting of stockholders, no notice other than this Bylaw being necessary. In the
event such meeting is not so held, the meeting may be held at such time and
place as shall be specified in a notice given as hereinafter provided for
special meetings of the Board of Directors. The Board of Directors may provide,
by resolution, the time and place for the holding of regular meetings of the
Board of Directors without other notice than such resolution.


Section 4. SPECIAL MEETINGS. Special meetings of the Board of Directors may be
called by or at the request of the chairman of the board, the chief executive
officer, the president or a majority of the directors then in office. The person
or persons authorized to call special meetings of the Board of Directors may fix
any place as the place for holding any special meeting of the Board of Directors
called by them. The Board of Directors may provide, by resolution, the time and
place for the holding of special meetings of the Board of Directors without
other notice than such resolution.


Section 5. NOTICE. Notice of any special meeting of the Board of Directors shall
be delivered personally or by telephone, electronic mail, facsimile
transmission, courier or United States mail to each director at his or her
business or residence address. Notice by personal delivery, telephone,
electronic mail or facsimile transmission shall be given at least 24 hours prior
to the meeting. Notice by United States mail shall be given at least three days
prior to the meeting. Notice by courier shall be given at least two days prior
to the meeting. Telephone notice shall be deemed to be given when the director
or his or her agent is personally given such notice in a telephone call to which
the director or his or her agent is a party. Electronic mail notice shall be
deemed to be given upon transmission of the message to the electronic mail
address given to the Corporation by the director. Facsimile transmission notice
shall be deemed to be given upon completion of the transmission of the message
to the number given to the Corporation by the director and receipt of a
completed answer-back indicating receipt. Notice by United States mail shall be
deemed to be given when deposited in the United States mail properly addressed,
with postage thereon prepaid. Notice by courier shall be deemed to be given when
deposited with or delivered to a courier properly addressed. Neither the
business to be transacted at, nor the purpose of, any annual, regular or special
meeting of the Board of Directors need be stated in the notice, unless
specifically required by statute or these Bylaws.


Section 6. QUORUM. A majority of the directors shall constitute a quorum for
transaction of business at any meeting of the Board of Directors, provided that,
if less than a majority of such directors is present at such meeting, a majority
of the directors present may adjourn the meeting from time to time without
further notice, and provided further that if, pursuant to applicable law, the
Charter or these Bylaws, the vote of a majority or other percentage of a
particular group of directors is required for action, a quorum must also include
a majority or such other percentage of such group.


The directors present at a meeting which has been duly called and at which a
quorum has been established may continue to transact business until adjournment,
notwithstanding the withdrawal from the meeting of enough directors to leave
fewer than required to establish a quorum.


Section 7. VOTING. The action of a majority of the directors present at a
meeting at which a quorum is present shall be the action of the Board of
Directors, unless the concurrence of a greater proportion is required for such
action by applicable law, the Charter or these Bylaws. If enough directors have
withdrawn from a meeting to leave fewer than required to establish a quorum, but
the meeting is not adjourned, the action of the majority of that number of
directors necessary to constitute a quorum at such meeting shall be the action
of the Board of Directors, unless the concurrence of a greater proportion is
required for such action by applicable law, the Charter or these Bylaws.


Section 8. ORGANIZATION. At each meeting of the Board of Directors, the chairman
of the board or, in the absence of the chairman, the vice chairman of the board,
if any, shall act as chairman of the meeting. In the absence of both the
chairman and vice chairman of the board, the chief executive officer or, in the
absence of the chief executive officer, the president or, in the absence of the
president, a director chosen by a majority of the directors present, shall act
as chairman of the meeting. The secretary or, in his or her absence, an
assistant secretary, or, in the absence of the secretary and all assistant
secretaries, an individual appointed by the chairman of the meeting, shall act
as secretary of the meeting.


Section 9. TELEPHONE MEETINGS. Directors may participate in a meeting by means
of a conference telephone or other communications equipment if all persons
participating in the meeting can hear each other at the same time. Participation
in a meeting by these means shall constitute presence in person at the meeting.


Section 10. CONSENT BY DIRECTORS WITHOUT A MEETING. Any action required or
permitted to be taken at any meeting of the Board of Directors may be taken
without a meeting, if a consent in writing or by electronic transmission to such
action is given by each director and is filed with the minutes of proceedings of
the Board of Directors.


Section 11. VACANCIES. If for any reason any or all of the directors cease to be
directors, such event shall not terminate the Corporation or affect these Bylaws
or the powers of the remaining directors hereunder. Until such time as the
Corporation becomes subject to Section 3-804(c) of the MGCL, any vacancy on the
Board of Directors for any cause other than an increase in the number of
directors may be filled by a majority of the remaining directors, even if such
majority is less than a quorum; any vacancy in the number of directors created
by an increase in the number of directors may be filled by a majority vote of
the entire Board of Directors; and any individual so elected as director shall
serve until the next annual meeting of stockholders and until his or her
successor is elected and qualifies. At such time as the Corporation becomes
subject to Section 3-804(c) of the MGCL and except as may be provided




by the Board of Directors in setting the terms of any class or series of
preferred stock, any vacancy on the Board of Directors may be filled only by a
majority of the remaining directors, even if the remaining directors do not
constitute a quorum. Any director elected to fill a vacancy shall serve for the
remainder of the full term of the directorship in which the vacancy occurred and
until a successor is elected and qualifies.


Section 12. COMPENSATION. Directors shall not receive any stated salary for
their services as directors but, by resolution of the Board of Directors, may
receive compensation per year and/or per meeting and/or per visit to real
property or other facilities owned or leased by the Corporation and for any
service or activity they performed or engaged in as directors. Directors may be
reimbursed for expenses of attendance, if any, at each annual, regular or
special meeting of the Board of Directors or of any committee thereof and for
their expenses, if any, in connection with each property visit and any other
service or activity they perform or engage in as directors; but nothing herein
contained shall be construed to preclude any directors from serving the
Corporation in any other capacity and receiving compensation therefor.


Section 13. RELIANCE. Each director and officer of the Corporation shall, in the
performance of his or her duties with respect to the Corporation, be entitled to
rely on any information, opinion, report or statement, including any financial
statement or other financial data, prepared or presented by an officer or
employee of the Corporation whom the director or officer reasonably believes to
be reliable and competent in the matters presented, by a lawyer, certified
public accountant or other person, as to a matter which the director or officer
reasonably believes to be within the person’s professional or expert competence,
or, with respect to a director, by a committee of the Board of Directors on
which the director does not serve, as to a matter within its designated
authority, if the director reasonably believes the committee to merit
confidence.


Section 14. RATIFICATION. The Board of Directors or the stockholders may ratify
and make binding on the Corporation any action or inaction by the Corporation or
its officers to the extent that the Board of Directors or the stockholders could
have originally authorized the matter. Moreover, any action or inaction
questioned in any stockholders’ derivative proceeding or any other proceeding on
the ground of lack of authority, defective or irregular execution, adverse
interest of a director, officer or stockholder, non-disclosure, miscomputation,
the application of improper principles or practices of accounting or otherwise,
may be ratified, before or after judgment, by the Board of Directors or by the
stockholders, and if so ratified, shall have the same force and effect as if the
questioned action or inaction had been originally duly authorized, and such
ratification shall be binding upon the Corporation and its stockholders and
shall constitute a bar to any claim or execution of any judgment in respect of
such questioned action or inaction.


Section 15. CERTAIN RIGHTS OF DIRECTORS AND OFFICERS. A director who is not also
an officer of the Corporation shall have no responsibility to devote his or her
full time to the affairs of the Corporation. Any director or officer, in his or
her personal capacity or in a capacity as an affiliate, employee, or agent of
any other person, or otherwise, may have business interests and engage in
business activities similar to, in addition to or in competition with those of
or relating to the Corporation.




ARTICLE IV COMMITTEES
Section 1. NUMBER, TENURE AND QUALIFICATIONS. The Board of Directors may
appoint from among its members an Executive Committee, an Audit Committee, a
Compensation Committee, a Nominating and Corporate Governance Committee and one
or more other committees, composed of one or more directors, to serve at the
pleasure of the Board of Directors. The exact composition of each committee,
including the total number of directors and the number of Independent Directors
on each such committee, shall at all times comply with the listing requirements
and rules and regulations of the New York Stock Exchange, as modified or amended
from time to time, and the rules and regulations of the Securities and Exchange
Commission, as modified or amended from time to time. For purposes of this
section, “Independent Director” shall have the definition set forth in Section
303A.01 of the New York Stock Exchange Listed Company Manual, as amended from
time to time, or such superseding definition as is hereafter promulgated by the
New York Stock Exchange.


Section 2. POWERS. The Board of Directors may delegate to committees appointed
under Section 1 of this Article IV any of the powers of the Board of Directors,
except as prohibited by law.


Section 3. MEETINGS. Notice of committee meetings shall be given in the same
manner as notice for special meetings of the Board of Directors. A majority of
the members of the committee shall constitute a quorum for the transaction of
business at any meeting of the committee. The act of a majority of the committee
members present at a meeting shall be the act of such committee. The Board of
Directors may designate a chairman of any committee, and such chairman or, in
the absence of a chairman, any two members of any committee (if there are at
least two members of the committee) may fix the time and place of its meeting
unless the Board shall otherwise provide. In the absence of any member of any
such committee, the members thereof present at any meeting, whether or not they
constitute a quorum, may appoint another director to act in the place of such
absent member.


Section 4. TELEPHONE MEETINGS. Members of a committee of the Board of Directors
may participate in a meeting by means of a conference telephone or other
communications equipment if all persons participating in the meeting can hear
each other at the same time.
Participation in a meeting by these means shall constitute presence in person at
the meeting.


Section 5. CONSENT BY COMMITTEES WITHOUT A MEETING. Any action required or
permitted to be taken at any meeting of a committee of the Board of Directors
may be taken without a meeting, if a consent in writing or by electronic
transmission to such action is given by each member of the committee and is
filed with the minutes of proceedings of such committee.


Section 6. VACANCIES. Subject to the provisions hereof, the Board of Directors
shall have the power at any time to change the membership of any committee, to
fill any vacancy, to designate an alternate member to replace any absent or
disqualified member or to dissolve any such committee.




ARTICLE V OFFICERS
Section 1. GENERAL PROVISIONS. The officers of the Corporation shall include a
president, a secretary and a treasurer and may include a chairman of the board,
a vice chairman of the board, a chief executive officer, one or more vice
presidents, a chief operating officer, a chief financial officer, one or more
assistant secretaries and one or more assistant treasurers. In addition, the
Board of Directors may from time to time elect such other officers with such
powers and duties as it shall deem necessary or desirable. The officers of the
Corporation shall be elected annually by the Board of Directors, except that the
chief executive officer or president may from time to time appoint one or more
vice presidents, assistant secretaries and assistant treasurers or other
officers. Each officer shall serve until his or her successor is elected and
qualifies or until his or her death, or his or her resignation or removal in the
manner hereinafter provided. Any two or more offices except president and vice
president may be held by the same person. Election of an officer or agent shall
not of itself create contract rights between the Corporation and such officer or
agent.


Section 2. REMOVAL AND RESIGNATION. Any officer or agent of the Corporation may
be removed, with or without cause, by the Board of Directors if in its judgment
the best interests of the Corporation would be served thereby, but such removal
shall be without prejudice to the contract rights, if any, of the person so
removed. Any officer of the Corporation may resign at any time by delivering his
or her resignation to the Board of Directors, the chairman of the board, the
chief executive officer, the president or the secretary. Any resignation shall
take effect immediately upon its receipt or at such later time specified in the
resignation. The acceptance of a resignation shall not be necessary to make it
effective unless otherwise stated in the resignation. Such resignation shall be
without prejudice to the contract rights, if any, of the Corporation.


Section 3. VACANCIES. A vacancy in any office may be filled by the Board of
Directors for the balance of the term.


Section 4. CHIEF EXECUTIVE OFFICER. The Board of Directors may designate a chief
executive officer. In the absence of such designation, the chairman of the board
shall be the chief executive officer of the Corporation. The chief executive
officer shall have general responsibility for implementation of the policies of
the Corporation, as determined by the Board of Directors, and for the management
of the business and affairs of the Corporation. He or she may execute any deed,
mortgage, bond, contract or other instrument, except in cases where the
execution thereof shall be expressly delegated by the Board of Directors or by
these Bylaws to some other officer or agent of the Corporation or shall be
required by law to be otherwise executed; and in general shall perform all
duties incident to the office of chief executive officer and such other duties
as may be prescribed by the Board of Directors from time to time.


Section 5. CHIEF OPERATING OFFICER. The Board of Directors may designate a chief
operating officer. The chief operating officer shall have the responsibilities
and duties as determined by the Board of Directors or the chief executive
officer.


Section 6. CHIEF FINANCIAL OFFICER. The Board of Directors may designate a chief
financial officer. The chief financial officer shall have the responsibilities
and duties as determined by the Board of Directors or the chief executive
officer.


Section 7. CHAIRMAN OF THE BOARD. The Board of Directors may designate from
among its members a chairman of the board, who shall not, solely by reason of
these Bylaws, be an officer of the Corporation. The Board of Directors may
designate the chairman of the board as an executive or non-executive chairman.
The chairman of the board shall preside over the meetings of the Board of
Directors. The chairman of the board shall perform such other duties as may be
assigned to him or her by the Board of Directors.


Section 8. PRESIDENT. In the absence of a chief executive officer, the president
shall in general supervise and control all of the business and affairs of the
Corporation. In the absence of a designation of a chief operating officer by the
Board of Directors, the president shall be the chief operating officer. He or
she may execute any deed, mortgage, bond, contract or other instrument, except
in cases where the execution thereof shall be expressly delegated by the Board
of Directors or by these Bylaws to some other officer or agent of the
Corporation or shall be required by law to be otherwise executed; and in general
shall perform all duties incident to the office of president and such other
duties as may be prescribed by the Board of Directors from time to time.


Section 9. VICE PRESIDENTS. In the absence of the president or in the event of a
vacancy in such office, the vice president (or in the event there be more than
one vice president, the vice presidents in the order designated at the time of
their election or, in the absence of any designation, then in the order of their
election) shall perform the duties of the president and when so acting shall
have all the powers of and be subject to all the restrictions upon the
president; and shall perform such other duties as from time to time may be
assigned to such vice president by the chief executive officer, the president or
the Board of Directors. The Board of Directors may designate one or more vice
presidents as executive vice president, senior vice president, or vice president
for particular areas of responsibility.


Section 10. SECRETARY. The secretary shall (a) keep the minutes of the
proceedings of the stockholders, the Board of Directors and committees of the
Board of Directors in one or more books provided for that purpose; (b) see that
all notices are duly given in accordance with the provisions of these Bylaws or
as required by law; (c) be custodian of the corporate records and of the seal of
the Corporation; (d) keep a register of the post office address of each
stockholder which shall be furnished to the secretary by such stockholder; (e)
have general charge of the stock transfer books of the Corporation; and (f) in
general perform such other duties as from time to time may be assigned to him or
her by the chief executive officer, the president or the Board of Directors.


Section 11. TREASURER. The treasurer shall have the custody of the funds and
securities of the Corporation, shall keep full and accurate accounts of receipts
and disbursements in books belonging to the Corporation, shall deposit all
moneys and other valuable effects in the name and to the credit of the
Corporation in such depositories as may be designated by the Board of Directors
and in general perform such other duties as from time to time may be assigned to
him or her by the chief executive officer, the president or the Board of
Directors. In the absence of a designation of a chief financial officer by the
Board of Directors, the treasurer shall be the chief financial officer of the
Corporation.


The treasurer shall disburse the funds of the Corporation as may be ordered by
the Board of Directors, taking proper vouchers for such disbursements, and shall
render to the president and Board of Directors, at the regular meetings of the
Board of Directors or whenever it may so require, an account of all his or her
transactions as treasurer and of the financial condition of the Corporation.


Section 12. ASSISTANT SECRETARIES AND ASSISTANT TREASURERS. The assistant
secretaries and assistant treasurers, in general, shall perform such duties as
shall be assigned to them by the secretary or treasurer, respectively, or by the
chief executive officer, the president or the Board of Directors.


Section 13. COMPENSATION. The compensation of the officers shall be fixed from
time to time by or under the authority of the Board of Directors and no officer
shall be prevented from receiving such compensation by reason of the fact that
he or she is also a director.


ARTICLE VI


CONTRACTS, LOANS, CHECKS AND DEPOSITS


Section 1. CONTRACTS. The Board of Directors may authorize any officer or agent
to enter into any contract or to execute and deliver any instrument in the name
of and on behalf of the Corporation and such authority may be general or
confined to specific instances. Any agreement, deed, mortgage, lease or other
document shall be valid and binding upon the Corporation when duly authorized or
ratified by action of the Board of Directors and executed by an authorized
person.


Section 2. CHECKS AND DRAFTS. All checks, drafts or other orders for the payment
of money, notes or other evidences of indebtedness issued in the name of the
Corporation shall be signed by such officer or agent of the Corporation in such
manner as shall from time to time be determined by the Board of Directors.


Section 3. DEPOSITS. All funds of the Corporation not otherwise employed shall
be deposited or invested from time to time to the credit of the Corporation in
such banks, trust companies or other depositories as the Board of Directors, the
chief executive officer, the president, the chief financial officer, or any
other officer designated by the Board of Directors may determine.


ARTICLE VII STOCK
Section 1. CERTIFICATES. Except as may be otherwise provided by the Board of
Directors, stockholders of the Corporation are not entitled to certificates
representing the shares of stock held by them. In the event that the Corporation
issues shares of stock represented by certificates, such certificates shall be
in such form as prescribed by the Board of Directors or a duly authorized
officer, shall contain the statements and information required by the MGCL and
shall be signed by the officers of the Corporation in the manner permitted by
the MGCL. In the event that the Corporation issues shares of stock without
certificates, to the extent then required by the MGCL, the Corporation shall
provide to the record holders of such shares a written statement of the
information required by the MGCL to be included on stock certificates. There
shall be no differences in the rights and obligations of stockholders based on
whether or not their shares are represented by certificates.


Section 2. TRANSFERS. All transfers of shares of stock shall be made on the
books of the Corporation, by the holder of the shares, in person or by his or
her attorney, in such manner as the Board of Directors or any officer of the
Corporation may prescribe and, if such shares are certificated, upon surrender
of certificates duly endorsed. The issuance of a new certificate upon the
transfer of certificated shares is subject to the determination of the Board of
Directors that such shares shall no longer be represented by certificates. Upon
the transfer of any uncertificated shares, to the extent then required by the
MGCL, the Corporation shall provide to the record holders of such shares a
written statement of the information required by the MGCL to be included on
stock certificates.


The Corporation shall be entitled to treat the holder of record of any share of
stock as the holder in fact thereof and, accordingly, shall not be bound to
recognize any equitable or other claim to or interest in such share or on the
part of any other person, whether or not it shall have express or other notice
thereof, except as otherwise expressly provided by the laws of the State of
Maryland.


Notwithstanding the foregoing, transfers of shares of any class or series of
stock will be subject in all respects to the Charter and all of the terms and
conditions contained therein.


Section 3. REPLACEMENT CERTIFICATE. Any officer of the Corporation may direct a
new certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the Corporation alleged to have been lost,
destroyed, stolen or mutilated, upon the making of an affidavit of that fact by
the person claiming the certificate to be lost, destroyed, stolen or mutilated;
provided, however, if such shares have ceased to be certificated, no new
certificate shall be issued unless requested in writing by such stockholder and
the Board of Directors has determined that such certificates may be issued.
Unless otherwise determined by an officer of the Corporation, the owner of such
lost, destroyed, stolen or mutilated certificate or certificates, or his or her
legal representative, shall be required, as a condition precedent to the
issuance of a new certificate or certificates, to give the Corporation a bond in
such sums as it may direct as indemnity against any claim that may be made
against the Corporation.


Section 4. FIXING OF RECORD DATE. The Board of Directors may set, in advance, a
record date for the purpose of determining stockholders entitled to notice of or
to vote at any meeting of stockholders or determining stockholders entitled to
receive payment of any dividend or the allotment of any other rights, or in
order to make a determination of stockholders for any other proper purpose. Such
date, in any case, shall not be prior to the close of business on the day the
record date is fixed and shall be not more than 90 days and, in the case of a
meeting of stockholders, not less than ten days, before the date on which the
meeting or particular action requiring such determination of stockholders of
record is to be held or taken.


When a record date for the determination of stockholders entitled to notice of
and to vote at any meeting of stockholders has been set as provided in this
section, such record date shall continue to apply to the meeting if adjourned or
postponed, except if the meeting is adjourned or postponed to a date more than
120 days after the record date originally fixed for the meeting, in which case a
new record date for such meeting may be determined as set forth herein.


Section 5. STOCK LEDGER. The Corporation shall maintain at its principal office
or at the office of its counsel, accountants or transfer agent, an original or
duplicate stock ledger containing the name and address of each stockholder and
the number of shares of each class held by such stockholder.


Section 6. FRACTIONAL STOCK; ISSUANCE OF UNITS. The Board of Directors may
authorize the Corporation to issue fractional stock or authorize the issuance of
scrip, all on such terms and under such conditions as it may determine.
Notwithstanding any other provision of the Charter or these Bylaws, the Board of
Directors may issue units consisting of different securities of the Corporation.
Any security issued in a unit shall have the same characteristics as any
identical securities issued by the Corporation, except that the Board of
Directors may provide that for a specified period securities of the Corporation
issued in such unit may be transferred on the books of the Corporation only in
such unit.


ARTICLE VIII ACCOUNTING YEAR
The Board of Directors shall have the power, from time to time, to fix the
fiscal year of the Corporation by a duly adopted resolution.


ARTICLE IX DISTRIBUTIONS
Section 1. AUTHORIZATION. Dividends and other distributions upon the stock of
the
Corporation may be authorized by the Board of Directors, subject to the
provisions of law and the Charter. Dividends and other distributions may be paid
in cash, property or stock of the Corporation, subject to the provisions of law
and the Charter.


Section 2. CONTINGENCIES. Before payment of any dividends or other
distributions, there may be set aside out of any assets of the Corporation
available for dividends or other distributions such sum or sums as the Board of
Directors may from time to time, in its absolute discretion, think proper as a
reserve fund for contingencies, for equalizing dividends or other distributions,
for repairing or maintaining any property of the Corporation or for such other
purpose as the Board of Directors shall determine, and the Board of Directors
may modify or abolish any such reserve.


ARTICLE X INVESTMENT POLICY
Subject to the provisions of the Charter, the Board of Directors may from time
to time adopt, amend, revise or terminate any policy or policies with respect to
investments by the Corporation as it shall deem appropriate in its sole
discretion.


ARTICLE XI SEAL
Section 1. SEAL. The Board of Directors may authorize the adoption of a seal by
the
Corporation. The seal shall contain the name of the Corporation and the year of
its incorporation and the words “Incorporated Maryland.” The Board of Directors
may authorize one or more duplicate seals and provide for the custody thereof.


Section 2. AFFIXING SEAL. Whenever the Corporation is permitted or required to
affix its seal to a document, it shall be sufficient to meet the requirements of
any law, rule or regulation relating to a seal to place the word “(SEAL)”
adjacent to the signature of the person authorized to execute the document on
behalf of the Corporation.


ARTICLE XII
INDEMNIFICATION AND ADVANCE OF EXPENSES
To the maximum extent permitted by Maryland law in effect from time to time, the
Corporation shall indemnify and, without requiring a preliminary determination
of the ultimate entitlement to indemnification, shall pay or reimburse
reasonable expenses in advance of final disposition of a proceeding to (a) any
individual who is a present or former director or officer of the Corporation and
who is made or threatened to be made a party to the proceeding by reason of his
or her service in that capacity or (b) any individual who, while a director or
officer of the Corporation and at the request of the Corporation, serves or has
served as a director, officer, partner, member, manager, trustee, employee or
agent of another corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise and who is made or threatened to be made a party to the proceeding by
reason of his or her service in that capacity. The rights to indemnification and
advance of expenses provided by the Charter and these Bylaws shall vest
immediately upon election of a director or officer. The Corporation may, with
the approval of its Board of Directors, provide such indemnification and advance
for expenses to an individual who served a predecessor of the Corporation in any
of the capacities described in (a) or (b) above and to any employee or agent of
the Corporation or a predecessor of the Corporation. The indemnification and
payment or reimbursement of expenses provided in these Bylaws shall not be
deemed exclusive of or limit in any way other rights to which any person seeking
indemnification or payment or reimbursement of expenses may be or may become
entitled under any bylaw, resolution, insurance, agreement or otherwise.


Neither the amendment nor repeal of this Article, nor the adoption or amendment
of any other provision of the Charter or these Bylaws inconsistent with this
Article, shall apply to or affect in any respect the applicability of the
preceding paragraph of this Article XII with respect to any act or failure to
act which occurred prior to such amendment, repeal or adoption.


ARTICLE XIII
FORUM FOR ADJUDICATION OF DISPUTES
Unless the Corporation consents in writing to the selection of an alternative
forum, the sole and exclusive forum for (i) any derivative action or proceeding
brought on behalf of the Corporation, (ii) any action asserting a claim of
breach of any duty owed by any director, officer or other employee of the
Corporation to the Corporation or the Corporation’s stockholders, (iii) any
action asserting a claim arising pursuant to any provision of the MGCL, the
Charter or these Bylaws, or (iv) any action asserting a claim governed by the
internal affairs doctrine shall be the Circuit Court for Baltimore City,
Maryland or, if that Court does not have jurisdiction, the United States
District Court for the District of Maryland, Baltimore Division, in all cases
subject to the court’s having personal jurisdiction over the indispensible
parties named as defendants. Any person or entity purchasing or otherwise
acquiring any interest in shares of capital stock of the Corporation shall be
deemed to have notice of and consented to the provisions of this Article IX.


ARTICLE XIV
WAIVER OF NOTICE
Whenever any notice of a meeting is required to be given pursuant to the Charter
or these
Bylaws or pursuant to applicable law, a waiver thereof in writing or by
electronic transmission, given by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice. Neither the business to be transacted at nor the
purpose of any meeting need be set forth in the waiver of notice of such
meeting, unless specifically required by statute. The attendance of any person
at any meeting shall constitute a waiver of notice of such meeting, except where
such person attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting has not been lawfully
called or convened.


ARTICLE XV AMENDMENT OF BYLAWS
The Board of Directors shall have the exclusive power to adopt, alter or repeal
any provision of these Bylaws and to make new Bylaws.


ARTICLE XVI MISCELLANEOUS
Section 1. SEVERABILITY. If any provision of the Bylaws shall be held invalid or
unenforceable in any respect, such holding shall apply only to the extent of any
such invalidity or unenforceability and shall not in any manner affect, impair
or render invalid or unenforceable any other provision of the Bylaws in any
jurisdiction.


Section 2. VOTING STOCK IN OTHER COMPANIES. Stock of other corporations or
associations, registered in the name of the Corporation, may be voted by the
chief executive officer, the president, a vice-president, or a proxy appointed
by any of them. The Board of Directors, however, may by resolution appoint some
other person to vote such shares, in which case such person shall be entitled to
vote such shares upon the production of a certified copy of such resolution.


Section 3. EXECUTION OF DOCUMENTS. A person who holds more than one office in
the Corporation may not act in more than one capacity to execute, acknowledge,
or verify an instrument required by law to be executed, acknowledged, or
verified by more than one officer.


